Exhibit 10.14

 

LEASE ADDENDUM NO.2

 

THIS LEASE ADDENDUM NO. 2 (“Addendum No. 2”) is made effective as of the 12th
day July, 2004 (the “Effective Date”), by and between 2795 E. COTTONWOOD
PARKWAY, L.C., a Utah limited liability company (“Landlord”), and SONIC
INNOVATIONS, INC., a Delaware corporation (“Tenant”), as an addendum to that
certain Lease Agreement between Landlord and Tenant dated the 28th day of April,
1999, as amended by that certain Lease Addendum No. 1 dated the 9th day of
April, 2004 (“Addendum No. 1”) (collectively, the “Lease”). Landlord and Tenant
are sometimes collectively referred to below as the “parties.”

 

RECITALS:

 

A. Pursuant to the Lease, Tenant leased from Landlord certain commercial office
space a building (the “Building”) constructed on real property owned by Landlord
located at 2795 East Cottonwood Parkway in Salt Lake County, Utah, as more
particularly described in the Lease.

 

B. The parties desire to further modi1’ and amend the Lease, subject to the
terms and conditions of this Addendum No. 2. NOW, THEREFORE, for and in
consideration of the parties’ covenants and agreements contained herein and in
the Lease, Landlord and Tenant covenant and agree as follows:

 

AGREEMENT:

 

1. Recitals. The recitals to this Addendum No. 2 are an integral part of the
agreement and understanding of the parties, and are incorporated by reference in
this Addendum No. 2.

 

2. Definitions. The definitions of certain of the capitalized terms used in this
Addendum No. 2 not expressly defined in this Addendum No. 2 will have the
respective meanings set forth in the Glossary of Defined Terms attached as
Exhibit A to the Lease or elsewhere in the Lease.

 

3. Reduced Premises. Section 4 of Addendum No. 1 is hereby deleted in its
entirety and the following language substituted therefor:

 

4. Reduced Premises. Effective as of July 12, 2004, the Premises (as described
in Section A of Part I of the Lease) shall be reduced by approximately 3,467
square feet of Rentable Area (3,015 usable square feet) (the “Relinquished Space
#1”), so that the reduced Premises totals approximately 51,800 square feet of
Rentable Area (46,387 usable square feet). As of September 1, 2004, the Premises
shall be reduced by an additional approximately 11,985 square feet of Rentable
Area (10,422 usable square feet) (the “Relinquished Space #2”), so that the
reduced Premises totals approximately 39,815 square feet of Rentable Area
(35,965 usable square feet) (Relinquished Space #1 and Relinquished Space #2
shall be collectively referred to herein as the “Relinquished Space”).

 

The location of Relinquished Space #1 and Relinquished Space #2 is shown on the
Floor Plan attached as Exhibit “A” to this Addendum No. 2. and the description
of the Premises contained in Section A of Part I of the Lease is amended
accordingly. The Exhibit “A” attached hereto replaces and supercedes the Exhibit
“A” attached to Addendum No. 1.

 

4. Termination of the Lease With Respect to the Relinquished Space. Section 5 of
Addendum No. 1 is hereby deleted in its entirety and the following language
substituted therefor:

 

5. Termination of the Lease With Respect to the Relinquished Space. Subject to
the satisfaction of the conditions set forth in this Section, as of July 12,
2004, with respect to Relinquished Space #1, and September 1, 2004, with respect
to Relinquished Space #2, the Lease with respect to the applicable Relinquished
Space is cancelled and terminated and all right, title, and interest of Tenant
in and to the applicable Relinquished Space is extinguished. Such terminations
shall not release or discharge Tenant from any obligations that have accrued
under the Lease with respect to the applicable Relinquished Space prior to the
termination date thereof. Following such terminations, Landlord and Tenant shall
be relieved from any further liability under the Lease with respect to the
applicable Relinquished Space and the obligations of Landlord and Tenant to one
another under the Lease with respect to the applicable Relinquished Space shall
be only those, which pursuant to the Lease or applicable law, expressly survive
termination or expiration of the Lease. Notwithstanding the above, the
termination of the Lease with respect to the applicable Relinquished Space shall
only become effective upon satisfaction of the following conditions:

 

(i) Landlord’s receipt of all Base Rent and Additional Rent accrued under the
Lease with respect to the applicable Relinquished Space through the respective
termination dates.

 

(ii) Tenant’s vacation of the applicable Relinquished Space on or before the
respective termination dates, with the condition of the applicable Relinquished
Space on the respective termination dates being that required by Sections 6.4
and 26 of the Lease, except for such maintenance and repairs as may be necessary
to address any matters shown on the Property Inspection Report & Check List,
dated April 1, 2004, attached hereto as Exhibit “B”, which shall be Landlord’s
obligation.

 

Landlord shall accept the Relinquished Space in its “AS-IS” condition, without
any additional modification, improvement or refurbishing by Tenant.

 

5. Base Rent. As of the Effective Date, Section C of Part I of the Lease and
Section 6 of Addendum No. 1 are hereby amended as follows:

 

2

 

20



--------------------------------------------------------------------------------

C. BASE RENT (Lease Provisions, Paragraph 5):

 

Lease Period Monthly Base Annualized

Rent Base Rent

(7/12/04 — 8/31/04) $106,190.00 $1,274,280.00

(9/1/04 — 8/31/05) $70,505.73 $846,068.75

(9/1/05 — 8/31/06) $72,496.48 $869,957.75

(9/1/06 — 8/31/07) $74,487.23 $893,846.75

(9/1/07 — 8/31/08) $76,477.98 $917,735.75

(9/1/08 — 8/31/09) $78,468.73 $941,624.75

 

6. Tenant’s Share. As of the Effective Date, Section D.2 of Part I of the Lease
and Section 7 of Addendum No. 1 are modified as follows:

 

D. ADDITIONAL RENT (Lease Provisions, Paragraph 5.3):

 

2. Tenant’s Share (Lease Provisions, Paragraph 5.3.1): Except as provided below,
Tenant’s Share for Tenant’s payment of Operating Expenses during the Lease Term
means Forty-two and 26/100 percent (42.26%). Tenant’s Share for Tenant’s payment
of Operating Expenses from July 12, 2004 through August 31, 2004 means
Thirty-nine and 61/100 percent (39.61%). Tenant’s Share for Tenant’s payment of
Operating Expenses during the Extended Term means Thirty and 44/100 percent
(30.44%).

 

7. Other Provisions.

 

Tenant represents, warrants and agrees with Landlord as follows:

 

(a) The Lease and this Addendum No. 2 embody the entire agreement now existing
with Landlord related to the Premises; and

(b) The Lease, as modified hereby, is in full force and effect; and

(c) The Lease, or any interest therein, has not been previously transferred,
subleased, assigned or pledged by Tenant; and

(d) Tenant is not aware of any default by Tenant or Landlord under either the
Lease or this Addendum No. 2.

3

 

Landlord represents, warrants and agrees with Tenant as follows:

 

(a) The Lease and this Addendum No. 2 embody the entire agreement now

existing with Tenant related to the Premises; and

(b) The Lease, as modified hereby, is in full force and effect; and

(c) Landlord is not aware of any default by Tenant or Landlord under either the
Lease or this Addendum No. 2.

 

8. General. Landlord and Tenant acknowledge and confirm that, in connection with
or by reason of the Lease extension contained in this Addendum No. 2 or
otherwise, no tenant improvement or refurbishing allowance or other amount shall
be payable by Landlord, except as specifically provided in this Addendum No.2.
Without limiting any provision respecting assignment or transfer as contained in
the Lease, this Addendum No. 2 shall be binding upon and inure to the benefit of
the respective legal representatives, and any authorized successors and assigns
of the parties. This Addendum No. 2 shall be governed by, and construed in
accordance with, the laws of the State of Utah. All notices and other
communications given pursuant to the Lease, as modified hereby, shall be made as
provided in the Lease. Except as modified in this Addendum No. 2, the Lease is,
and shall remain, in full force and effect. The Lease, as amended by this
Addendum No. 2, shall not be further amended or modified except by a written
instrument signed by the parties. In the event of any conflict between the terms
of the Lease and this Addendum No.2, this Addendum No.2 shall control. The
person executing this Addendum No. 2 on behalf of Tenant warrants and represents
that: (a) Tenant is a duly organized and existing legal entity, in good standing
in the State of Utah, and qualified to do business in the State of Utah; (b)
Tenant has full right and authority to execute, deliver and perform this
Addendum No. 2 and no approval or consent of any third party (other than the
parties to this Addendum No. 2) is necessary to make such Addendum No.2
effectual or otherwise valid and binding; and (c) the person executing this
Addendum No. 2 on behalf of Tenant was authorized to do so. The person executing
this Addendum No. 2 on behalf of Landlord warrants and represents that: (a)
Landlord is a duly organized and existing legal entity, in good standing in the
State of Utah; (b) Landlord has full right and authority to execute, deliver and
perform this Addendum No.2 and no approval or consent of any third party (other
than the parties to this Addendum No. 2) is necessary to make this Addendum No.
2 effectual or otherwise valid and binding; and (c) the person executing this
Addendum No. 2 on behalf of Landlord was authorized to do so. This Addendum No.
2 shall not be effective or binding unless and until it is fully executed and
delivered by Landlord and Tenant. This Addendum No. 2 may be executed in
multiple counterparts, each of which shall constitute an original and all of
which taken together shall constitute one and the same instrument.

4

 

21



--------------------------------------------------------------------------------

DATED this              day of July, 2004.

 

LANDLORD:

 

2795 E. COTTONWOOD PARKWAY, L.C., a Utah

limited liability company, by its following Manager

COTTONWOOD PARTNERS MANAGEMENT, LTD., a Utah limited partnership, by its
following general partner, COTNET MANAGEMENT, INC., a Utah corporation

 

By  

/s/    JOHN L. WEST

--------------------------------------------------------------------------------

Title:               PRESIDENT             TENANT: SONIC INNOVATIONS, INC., a
Delaware corporation By:  

/s/    ANDREW G. RAGUSKUS

--------------------------------------------------------------------------------

Title:               CEO            

 

Owners Manuals; i.e. NC unit:

 

22